Benjwmin, Miaou & Finney,

for a re-hearing.
1. It is submitted to the Court that the servitude in question is created by law; results from the ownership, of which the title of the party is the evidence. There can be nothing taken in this case as establishing this servitude, in any other mode than by the the title. All other evidence would be an absurdity.
The title then establishing the servitude, we have to deal with the wall or the work placed upon the land affected by the servitude.
This servitude is attached to the lateral iines of the plaintiff’s lot — that is, to the part in contact with the lands of his adjoining neighbors. They exist in favor of contiguous estates and of course in the whole extent of the line of contact.
The wall in common is an entirety — indivisible—or thing existing in its relation to the two contiguous estates: in that light alone it is to be considered in respect to the evidence offered. The rights at either extremity are dependent on that relation — -not that there may not be different rights created by contract making it divisible; but so far as the action of the Court is sought, it is entire. The front-end is a part of the wall and so is the rear. Did the defendant consent to the materials of which it should be constructed? whether of mud, of stone, brick or iron, it is immaterial to the present inquiry and de-pendant on the evidence as to usage, &c. which are matters dehors the law question.
The Article 671 treats of servitudes and the relations of estates to each other ; it, of course, confines itself to the line of contact of the contiguous estates, but thereby regulates the front as far as it purports to affect it. Thus the servi-ae is created throughout the whole extent of the lateral line — where does ! line terminate ? on its contact with the front or street line. A line is length, without breadth, and consequently the servitude continues up to the street. Beyond this it is not necessary to go, because it is not contended that any rights beyond the line of the public way are in controversy. But this common wall exists up to the street line, each proprietor having a right to use hi^ half as he chooses. Gan the servitude be held to cease at any point, short of the front line ? at the line of a front wail, or any other work of the owner ? The code negatives such an idea. The inner line of a front wall or work, is not the line at which the servitude terminates.
2. By Art. 672 the owner of the subjected estate can make the wall common at any time by paying one half the cost of the wall and he is entitled to notice from the other party when ho is about constructing the wall, so that he may contribute or not to its expense ; if notice be given the wall can only be used on the payment of the original cost and not its value at the time it is made use of. Grailhe v. Hown, 1 Annual Rep. 141.
How is this notice to be given- — in writing or verbally ? can or not this notice bo waived ? By acquiescence, by acts or by the execution of the work ? By standing by and seeing the money and material employed of which he is to have the benefit?
On the question of estoppel, it is sufficient to refer to the opinion of Mr. Justice Ogden and the case of the Navigation Company and Hennen, recently decided by this Hon. Court. There are numerous recent cases in the Reports in which this doctrine is maintained and none in which it has been drawn in question. A party may, by his own voluntary acts place himself in a situation as to some, matter of fact, by reason of which he is estopped from denying it, and to which the law, from policy, holds him, in order to prevent the unavoidable mischief resulting from uncertainty, confusion and want of confidence in the intercourse of men, if they were permitted to deny what they have asserted and induced others to act upon.
*53But suppose the of the assent of tl the front end of i en evidence is required icting the wall or rather rejected, written ? notice must be in writing or writt re defendant to this mode of conslri t, was not the evidence offered and :
If the plaintiff 1 tended to do, cou work as the plans your eyes upon tl: the idea as well as in every sense of plans ? Let them scriptions of what he in-endant of the proposed ? Let your honors cast my words could convey not these plans written, o words written on the ■esents written on it— lad covered a quire of paper with di Id it have as well apprized the def and drafts which he furnished him1 ie plans, and then judge whether i the pictures there represented? are the term ? Is there no writing, — m . speak for themselves. No. 1 repi



If these plans and 'writings were delivered to the defendant, and acted upon by both parties, and the work done accordingly, the assent was given and is proved — technically proved — if the evidence is admissible. Do they not constitute a species of title of the wall and its front — binding upon the plaintiff of which the defendant had the benefit? Suppose the plaintiff wanted to change it, would not defendant hold him to it, and insist on the production of the plans in Court by plaintiff or prove their contents by copies of the testimony of the draughtsmen ?
Suppose that the plaintiff had erected the entire common wall, from the rear line to the front line, of iron, instead of brick; and had done so oven without the knowledge or consent or acquiescence of the defendant, would it even then be competent for the defendant to remove, to cut away or mutilate the whole or any part of that entire wall? Omne mcyus in se minus eontinet. If he could not remove the whole line of the wall, can he remove a part only, and such part or portion of the whole as his caprice may dictate ? The conduct, rights and duties of the defendant in such a case, .and it is the very case at bar, are defined, regulated and controlled, it is respectfully submitted, by the Article 681 of the Civil Code.
The defendant wholly disregarded the provisions of this article, and proceeded ex suo proprio motu, to mutilate and to remove a part of the common wall and without any notice to his neighbor, or any precautionary measures, “ascertained by persons skilled in building.” Hence the absolute necessity of this injunction that plaintiff may be protected from the injurious effects and illegal conduct of his neighbor.
The ruling of the District Court assumes a degree of refinement on questions of evidence, relative to real estate, at once impracticable and inconsistent with all the relations of men in civil societj'-. All agreements of men, touching their property, are made on the earth, and it would be simply absurd to say that such agreements could not in any form, be controlled by parol testimony, because it touched the realty. The District Judge assumes, at page 27 of the Transcript, that the erection of a common wall “ is a form of alienation.” No such assumption is authorized by any text or fair interpretation of the law. Suppose the entire destruction of edifices, the walls of which had been made common, either by agreement or simple operation of law — would it be contend*54ed, could it be maintained, that either of the adjoining proprietors had alienated his land, and had lost forever all proprietary interest? In the present case all ownership in defendant’s land, was, as is set forth in the bills of exception, disclaimed by the plaintiff. In all cases and under all circumstances, the adjoining proprietor never loses his ownership because his neighbor has exercised his own rights. There is no direct, or absolute, or even temporary or quasi alienation, nor is any alienation- contemplated by the law. All that the law authorizes is a right, in certain specified cases, to use. This is a personal right, to be exercised in cases specified, but is not a real right susceptible of alienation per se, but o Ay by alienation of the entire Estate.
Application for re-hearing refused. <